Citation Nr: 9924319	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-12 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.   Entitlement to service connection for mechanical low 
back pain.   

2.   Entitlement to service connection for residuals of a 
left ankle injury.   

3.   Entitlement to service connection for a bilateral knee 
disorder.   

4.   Entitlement to an increased rating for residuals of an 
avulsion fracture of the right ankle, currently evaluated as 
10 percent disabling.   

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


INTRODUCTION

The appellant had active service between 1988 and 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

REMAND

In his VA Form 9 submitted in 1998, the appellant indicated 
that he wanted a personal hearing at the RO before a member 
of the Board.  In January 1999 the RO sent a letter to the 
appellant informing him that his name had been place on a 
list of persons wishing to appear before a traveling section 
of the Board.  He was told that he also had the option of 
withdrawing his request for a hearing or request to appear 
before the Board in Washington, DC.  It is noted that the 
appellant never responded to this letter and a hearing before 
a member of the Board traveling to the RO has not been 
scheduled.  Furthermore, there are no indications that the 
appellant has withdrawn his initial request for a travel 
Board hearing.

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a hearing to be conducted by the next 
member of the Board traveling to the RO.  
The RO should then notify the appellant 
of the date, time and place of such a 
hearing by letter mailed to his current 
address of record.

The purpose of this REMAND is to comply with due process 
requirements.  The appellant is not required to take any 
action until further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



